DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered.
 
Claims 1 and 8-26 are now pending in this case. Claims 1, 13, 18, and 21 have been amended. Claims 3-7 have been cancelled. Claims 22-26 have been added. Claims 1, 13, and 18 are independent claims.


Information Disclosure Statement
The information disclosure statement (IDS)’s submitted on 11/13/202, 01/06/2021, and 02/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with a neighbor identification module implemented at least partially in hardware of at least one computing device to identify …”, and “an arrangement module implemented at least partially in the hardware of the at least one computing device to determine …” in claim 13, “a display module to display …” in claims 14 and 15, and “the neighbor identification module is further implemented to identify …” in claim 16.
 Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
See paragraphs [0046]-[0053] of the specifications for equivalents of modules of claim 13 and [0033] for the display module. 
See also [0089], [0090], and [0093]-[0095] that are relevant to modules in general.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, 12-19, 21, 22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Van Bael et al., US PGPUB 2007/0055401 A1 (hereinafter as Van Bael) in view of Walker et al., US PGPUB 2009/0282782 A1 (hereinafter as Walker I).

Regarding independent claim 1, Van Bael teaches, in a digital medium environment, a method implemented by at least one computing device for displaying a view of an object for digital graphics application [see e.g. abstract, lines 5-12; [0012]-[0013]], the method comprising: 
receiving, by the at least one computing device, a selection of at least one panel of a three-dimensional (3D) assembled representation of an object [see steps included in 211 of fig. 2; note selection of at least one panel e.g. in [0063] and also in [0071]; see also fig. 12 and note selection of panel 1003]; 
receiving, by the at least one computing device, a selection of an option to display a two-dimensional (2D) view in which selected panels are displayed with neighboring panels of the object [see selection of button 605 to display a 2D view as described in [0071] with respect to fig. 12]; 
see e.g. fig. 10 and its description in [0024] indicating a 2D view of the unfolded carton whose 3D assembled representation is shown in fig. 11; see also [0071]]; 
determining, by the at least one computing device, a second arrangement of panels, the second arrangement including the selected and neighboring panels [see fig. 13 showing a second arrangement (as compared to the first arrangement of fig. 10) and note the back panel 1003 which has been selected in fig. 12 and also the bottom panel which is neighboring the selected back panel 1003], the second arrangement having the selected panels assembled according to the 3D assembled representation [again compare fig. 12 and fig. 13; note that the 2D view of fig. 13 showing the second arrangement has the selected back panel 1003 according to the 3D assembled representation of fig. 12, as also described in [0071]; especially note how the text of the back panel is upright in both the 3D view of fig. 12 and in the 2D second arrangement of fig. 13; see also [0091] indicating correspondence between the 2D view and the 3D object] and at least one of the neighboring panels oriented differently from the first arrangement [note how the bottom panel is upside down in fig. 13 whereas it is right side up in fig. 10 showing the first arrangement; note also (relevant to the entire limitation) [0099]-[0101] indicating determining a newly created 2D view arrangement where the selected panel in this newly created 2D view is according to the 3D view; the neighboring panels are also oriented differently accordingly; see also [0065]]; and 
displaying, by the at least one computing device, the newly generated 2D view via a user interface [again see fig. 13].

Van Bael not explicitly teach any of the following:
identifying, by the at least one computing device, the neighboring panels of the selected panels based on the 3D assembled representation of the object or a 2D unassembled representation of the object, 
that the second arrangement of panels is limited to the selected and neighboring panels and corresponding to the 2D flattened view, 
that the second arrangement has at least one of the neighboring panels oriented differently, in relation to at least one other neighboring panel, from the first arrangement; and
that the selected option is to display a 2D flattened view (in the second limitation) and the displayed view (in the last limitation) is that 2D flattened view.

Van Bael, however, describes identifying adjacent portions of panels and/or flaps (in the related context of confirming proper graphic alignment) [see [0085]; note the example of adjacent portions of panels bearing subportions of graphics; note also that the figures (e.g. figs. 5-7 and 21-22) show correspondence of panels being maintained between the 2D and 3D views with respect to 3D and 2D coordinates, as also described in [0091]], thus indicating that there is an algorithm to identify direct neighboring panels of any specific panel of interest. Van Bael further teaches that neighboring panels are based on the 3D assembled representation of the object or a 2D unassembled representation of the object, the neighboring panels having adjacent edges with the selected panels in at least one of the 3D assembled representation or the 2D unassembled representation [see figs. 6-7 and note the neighboring panels in fig. 7 (above and below 603) are the ones having adjacent edges with the selected panel 603 in the 2D unassembled representation shown in fig. 4]. [This addresses the teaching in the first bullet.]
Van Bael also teaches different views that have different subsets of panels displayed with a selected panel [see e.g. fig. 7; compare also figs. 16 and 18]. Note that different sets of panels can be identified, selected, and displayed for different purposes. [This addresses the teachings in the second and fourth bullet.]

It would have been obvious to one of ordinary skill in the art having the teachings of Van Bael before the effective filing date of the claimed invention to combine these teachings to explicitly specify applying the neighboring panel identification algorithm taught by Van Bael to the specific one or more selected panels taught by Van Bael. 
The motivation for this obvious combination of these teachings of Van Bael would be to provide a relevant visualization to the user based on a specific selection. Again note the figures (e.g. figs. 5-7 and 21-22) showing the neighboring panels in the 2D view that correspond to selected neighboring panels in the 3D view.
Examiner further notes that one of ordinary skill in the art before the effective filing date would find that the ability to include or exclude other panels of the object is an obvious design choice. One would be motivated to do that to declutter the view and focus on panels that are relevant to the particular design task. Additionally, Examiner notes that design choices that do not result in a difference in function or give unexpected results are no more than obvious variations. In re Rice, 341 F. 2d 309, 314 (CCPA 1965). See also MPEP 2144.


that the second arrangement has at least one of the neighboring panels oriented differently, in relation to at least one other neighboring panel, from the first arrangement.

Walker I teaches a data structure being maintained comprising a rule set for automating an assembly sequence [abstract] that includes both adjacency data [see adjacency arcs connecting nodes (facets of a 3D object) as in [0024]] and dependency data [see dependency folds that define order and overlap data among different facets as in [0043]-[0044]; see fig. 4 showing adjacency arcs (solid) and dependency arcs (dashed) as described in [0046]; see also the dependency sequence shown in fig. 6]. By having access to this data (e.g. figs. 4 and 6) for the unassembled 2D representation in fig. 3, it is possible to identify all neighboring panels in the 3D assembled equivalent of fig. 3; e.g. by the existence of a dependency between F12 (facet 12) and F4 (facet 4) in addition to the adjacency of F11 and F12, it is straightforward to identify F11 and F4 as neighboring panels (w.r.t. the 3D assembled representation) that have an orientation that differs (in relation to another neighboring panel) as compared to the 2D unassembled representation arrangement shown in fig. 3.
It would have been obvious to one of ordinary skill in the art having the teachings of Van Bael and Walker I before the effective filing date of the claimed invention to combine these teachings to thus include, in the 2D visualizations created for graphical incorporation taught by Van Bael, the neighboring panels identified through the data structures maintained by Walker I.



Regarding claim 8, the rejection of claim 1 is incorporated. Van Bael further teaches that the neighboring panels are identified based on vectors describing normals of the object's panels as positioned in the 3D assembled representation of the object [see e.g. [0113] describing use of normal vectors (maintained with respect to the 3D assembled representation) to determine panel planes; see [0078] indicating determining intersections; and [0081] determining adjacency].

Regarding claim 9, the rejection of claim 1 is incorporated. Van Bael further teaches displaying a 2D view and the 3D assembled representation of the object concurrently on a display device [see [0055] indicating that the two views of figs. 4 and 5 can be shown simultaneously on two display screens or on two different windows of the same screen]. Examiner notes that it would have been obvious to display the 2D flattened view. Kindly see the rejection of claim 1 above.

Regarding claim 10, the rejection of claim 1 is incorporated. Van Bael further teaches: 
receiving a user input to apply a graphic to a portion of one of the 2D view or the 3D assembled representation of the object [see e.g. [0067] indicating user input to apply a graphic on the 2D view]; 

concurrently displaying application of the graphic to a corresponding portion of the other of the 2D view or the 3D assembled representation of the object [see [0069] describing the update in the 3D view as shown in fig. 9].
Again, Examiner notes that it would have been obvious to use the 2D flattened view for any occurrence of a 2D view in the claim limitations. Kindly see the rejection of claim 1 above.

Regarding claim 12, the rejection of claim 1 is incorporated. Van Bael further teaches that the selection of the at least one panel and the selection of the option to display the 2D view correspond to user inputs received via the user interface [note selection of at least one panel e.g. in [0063] and also in [0071]and selection of button 605 to display the 2D view described in [0065]; note that both correspond to user input received via UI].  Again, Examiner notes that it would have been obvious to display the 2D flattened view. Kindly see the rejection of claim 1 above.

Regarding independent claim 13, Van Bael also teaches, in a digital medium environment, a system for displaying a view of an object for digital graphics application [see e.g. system of fig. 3; again see abstract, lines 5-12; [0012]-[0013]], the system comprising: 
a neighbor identification module implemented at least partially in hardware of at least one computing device [note CPU 319 in fig. 3] to identify panels of an object that neighbor certain panels based on positions of the neighboring and the specific panels in a two-dimensional (2D) representation of the object in an unassembled state or in a three-dimensional (3D) see e.g. [0085] indicating identifying adjacent portions of panels and/or flaps in the context of confirming proper graphic alignment; note the example of adjacent portions of panels bearing subportions of graphics; see e.g. figs. 6-7 and note the neighboring panels in fig. 7 (above and below 603) are the ones having adjacent edges with a selected panel 603 in the 2D unassembled representation shown in fig. 4; see also figs. 12 and 13; note the correspondence of panels being maintained between the 2D and 3D views with respect to 3D and 2D coordinates, as also described in [0091], thus indicating that there is an algorithm to identify direct neighboring panels of any specific panel of interest], the 2D representation of the object in the unassembled state corresponding to a first arrangement of panels that includes all panels of the object arranged as when the object is unassembled [see e.g. fig. 10 and its description in [0024] indicating a 2D view of the unfolded carton whose 3D assembled representation is shown in fig. 11 and 12; see also [0071]];
an arrangement module implemented at least partially in the hardware of the at least one computing device [again note CPU 319 in fig. 3] to determine a second arrangement of panels, the second arrangement including the selected and identified neighboring panels and corresponding to a 2D view [see fig. 13 showing a second arrangement (as compared to the first arrangement of fig. 10) and note the back panel 1003 which has been selected in fig. 12 and also the bottom panel which is neighboring the selected back panel 1003], the second arrangement having the selected panels assembled according to the 3D assembled representation of the object again compare fig. 12 and fig. 13; note that the 2D view of fig. 13 showing the second arrangement has the selected back panel 1003 according to the 3D assembled representation of fig. 12, as also described in [0071]; especially note how the text of the back panel is upright in both the 3D view of fig. 12 and in the 2D second arrangement of fig. 13; see also [0091] indicating correspondence between the 2D view and the 3D object] and at least one of the neighboring panels oriented differently from the first arrangement [note how the bottom panel is upside down in fig. 13 whereas it is right side up in fig. 10 showing the first arrangement; note also (relevant to the entire limitation) [0099]-[0101] indicating determining a newly created 2D view arrangement where the selected panel in this newly created 2D view is according to the 3D view; the neighboring panels are also oriented differently accordingly; see also [0065]].
Van Bael further teaches selecting one or more panels of an object [see steps included in 211 of fig. 2; note selection of at least one panel e.g. in [0063] and also in [0071]; see also fig. 12 and note selection of panel 1003].
It would have been obvious to one of ordinary skill in the art having the teachings of Van Bael before the effective filing date of the claimed invention to combine these teachings to explicitly specify applying the neighboring panel identification algorithm taught by Van Bael to the specific one or more selected panels taught by Van Bael. The motivation for this obvious combination of these teachings of Van Bael would be to provide a relevant visualization to the user based on a specific selection. Again note the figures (e.g. figs. 5-7 and 21-22) showing the neighboring panels in the 2D view that correspond to selected neighboring panels in the 3D view.

Van Bael not explicitly teach any of the following:
that the second arrangement of panels is limited to the selected and neighboring panels and corresponding to the 2D flattened view
that the second arrangement has at least one of the neighboring panels oriented differently, in relation to at least one other neighboring panel, from the first arrangement.

Van Bael also teaches different views that have different subsets of panels displayed with a selected panel [see e.g. fig. 7; compare also figs. 16 and 18]. Note that different sets of panels can be identified, selected, and displayed for different purposes. [This addresses the teachings in the first bullet.]
It would have been obvious to one of ordinary skill in the art before the effective filing date would find that the ability to include or exclude other panels of the object is an obvious design choice. One would be motivated to do that to declutter the view and focus on panels that are relevant to the particular design task. Additionally, Examiner notes that design choices that do not result in a difference in function or give unexpected results are no more than obvious variations. In re Rice, 341 F. 2d 309, 314 (CCPA 1965). See also MPEP 2144.

The combination of the different teachings of Van Bael does not explicitly teach the second bullet enlisted above, namely:
that the second arrangement has at least one of the neighboring panels oriented differently, in relation to at least one other neighboring panel, from the first arrangement.

Walker I teaches a data structure being maintained comprising a rule set for automating an assembly sequence [abstract] that includes both adjacency data [see adjacency arcs connecting nodes (facets of a 3D object) as in [0024]] and dependency data [see dependency folds that define order and overlap data among different facets as in [0043]-[0044]; see fig. 4 showing adjacency arcs (solid) and dependency arcs (dashed) as described in [0046]; see also the dependency sequence shown in fig. 6]. By having access to this data (e.g. figs. 4 and 6) for the unassembled 2D representation in fig. 3, it is possible to identify all neighboring panels in the 3D assembled equivalent of fig. 3; e.g. by the existence of a dependency between F12 (facet 12) and F4 (facet 4) in addition to the adjacency of F11 and F12, it is straightforward to identify F11 and F4 as neighboring panels (w.r.t. the 3D assembled representation) that have an orientation that differs (in relation to another neighboring panel) as compared to the 2D unassembled representation arrangement shown in fig. 3.
It would have been obvious to one of ordinary skill in the art having the teachings of Van Bael and Walker I before the effective filing date of the claimed invention to combine these teachings to thus include, in the 2D visualizations created for graphical incorporation taught by Van Bael, the neighboring panels identified through the data structures maintained by Walker I.
The motivation for this obvious combination of these teachings of Van Bael and Walker I would be to utilize the comprehensive relationships database of all kinds of facets in both 3D and 2D views of 3D models to further simplify the process of personalizing or changing the design of a package, aby utilizing automatic methods making use of these data structures, as also suggested by Walker I [see [0004]-[0007]].



Regarding claim 14, the rejection of claim 13 is incorporated. Van Bael further teaches a display module to display a 2D view on a display device [note the display of a 2D view as described in [0045] with respect to exemplary fig. 3, display 321 showing 2D view 323]. 

Regarding claim 15, the rejection of claim 13 is incorporated. Van Bael further teaches a display module to display a 2D view and the 3D representation of the object concurrently on a display device [see [0055] indicating that the two views of figs. 4 and 5 can be shown simultaneously on two display screens or on two different windows of the same screen]. Examiner notes that it would have been obvious to display the 2D flattened view. Kindly see the rejection of claim 1 above.

Regarding claim 16, the rejection of claim 13 is incorporated. Van Bael further teaches identifying neighboring panels based on vectors describing normals of the object's panels as positioned in the 3D representation of the object [see e.g. [0113] describing use of normal vectors (maintained with respect to the 3D assembled representation) to determine panel planes; see [0078] indicating determining intersections; and [0081] determining adjacency].


Regarding claim 17, the rejection of claim 13 is incorporated. Van Bael further teaches an application implemented at least partially in the hardware of the at least one computing device to provide functionality for applying digital graphics to at least one of the 2D representation of the object in the unassembled state, the 3D representation of the object in the assembled state, and the 2D flattened view [see e.g. [0057]; [0067] indicating showing the applied graphic on the 2D as in fig. 8; see [0069] describing the update in the 3D view as shown in fig. 9; and [0102]; see also [0012]-[0013]].

Regarding independent claim 18, Van Bael teaches, in a digital medium environment, a method implemented by at least one computing device [see e.g. abstract, lines 5-12; [0012]-[0013]], the method comprising: 
displaying, by the at least one computing device [see devices in fig. 3], a user interface including a three-dimensional (3D) representation of an object in an assembled state and a two-dimensional (2D) view that includes panels of the object selected for visual modification [see figs. 12 and 13 respectively showing a 3D representation of an object in an assembled state and a 2D view including panels of the object; note selection of at least one panel e.g. in [0071]; see also fig. 12 and note selection of panel 1003], the 2D view being an arrangement which includes the selected panels assembled according to the 3D assembled representation [again compare fig. 12 and fig. 13; note that the 2D view of fig. 13 showing the second arrangement has the selected back panel 1003 according to the 3D assembled representation of fig. 12, as also described in [0071]; especially note how the text of the back panel is upright in both the 3D view of fig. 12 and in the 2D second arrangement of fig. 13; see also [0091] indicating correspondence between the 2D view and the 3D object] and additional panels that neighbor the selected panels  [again see fig. 13 showing an arrangement with the back panel 1003 which has been selected in fig. 12 and also the bottom panel which is neighboring the selected back panel 1003], at least one of the additional panels oriented differently from a 2D unassembled representation of the object which includes all panels of the object arranged as when the object is unassembled [note how the bottom panel is upside down in fig. 13 whereas it is right side up in fig. 10 showing the first arrangement; note also (relevant to the entire limitation) [0099]-[0101] indicating determining a newly created 2D view arrangement where the selected panel in this newly created 2D view is according to the 3D view; the neighboring panels are also oriented differently accordingly; see also [0065]];
receiving, via the user interface, user input to visually modify the object, the user input applied to either the 2D flattened view or the 3D representation of the object in the assembled state [see e.g. [0067] indicating user input to apply a graphic on the 2D view]; and 
concurrently displaying, by the at least one computing device, the visual modification of the object on the 2D flattened view and the 3D representation of the object in the folded assembled state [again see [0067] indicating showing the applied graphic on the 2D as in fig. 8 and see [0069] describing the update in the 3D view as shown in fig. 9].

Van Bael not explicitly teach any of the following:
that the 2D view is limited to an arrangement which includes the selected panels assembled according to the 3D assembled representation and additional panels that neighbor the selected panels; 
that the selected panels and the additional panels are displayed in the 2D flattened view without including other panels of the object; and
that at least one of the additional panels is oriented differently, in relation to at least one other additional panel, from a 2D unassembled representation of the object which includes all panels of the object arranged as when the object is unassembled.

Van Bae, however, teaches different views that have different subsets of panels displayed with a selected panel [see e.g. fig. 7; compare also figs. 16 and 18]. Note that different sets of 
It would have been obvious to one of ordinary skill in the art before the effective filing date would find that the ability to include or exclude other panels of the object is an obvious design choice. One would be motivated to do that to declutter the view and focus on panels that are relevant to the particular design task. Additionally, Examiner notes that design choices that do not result in a difference in function or give unexpected results are no more than obvious variations. In re Rice, 341 F. 2d 309, 314 (CCPA 1965). See also MPEP 2144.

The combination of the different teachings of Van Bael does not explicitly teach the third bullet enlisted above, namely:
that at least one of the additional panels is oriented differently, in relation to at least one other additional panel, from a 2D unassembled representation of the object which includes all panels of the object arranged as when the object is unassembled.

Walker I teaches a data structure being maintained comprising a rule set for automating an assembly sequence [abstract] that includes both adjacency data [see adjacency arcs connecting nodes (facets of a 3D object) as in [0024]] and dependency data [see dependency folds that define order and overlap data among different facets as in [0043]-[0044]; see fig. 4 showing adjacency arcs (solid) and dependency arcs (dashed) as described in [0046]; see also the dependency sequence shown in fig. 6]. By having access to this data (e.g. figs. 4 and 6) for the unassembled 2D representation in fig. 3, it is possible to identify all neighboring panels in the 3D assembled equivalent of fig. 3; e.g. by the existence of a dependency between F12 (facet 12) and F4 (facet 4) in addition to the adjacency of F11 and F12, it is straightforward to identify F11 and F4 as neighboring panels (w.r.t. the 3D assembled representation) that have an orientation that differs (in relation to another neighboring panel) as compared to the 2D unassembled representation arrangement shown in fig. 3.
It would have been obvious to one of ordinary skill in the art having the teachings of Van Bael and Walker I before the effective filing date of the claimed invention to combine these teachings to thus include, in the 2D visualizations created for graphical incorporation taught by Van Bael, the neighboring panels identified through the data structures maintained by Walker I.
The motivation for this obvious combination of these teachings of Van Bael and Walker I would be to utilize the comprehensive relationships database of all kinds of facets in both 3D and 2D views of 3D models to further simplify the process of personalizing or changing the design of a package, aby utilizing automatic methods making use of these data structures, as also suggested by Walker I [see [0004]-[0007]].

Regarding claim 19, the rejection of claim 1 is incorporated. Van Bael further teaches generating a file usable to print the object in an unassembled state with the visual modification [note step 221 of fig. 2 and the computer-generated output graphics file described in [0085]-[0086]; see also [0048]].

Regarding claim 21, the rejection of claim 1 is incorporated. Van Bael further teaches that displaying the 2D view further comprises: displaying attachment of the neighboring panels identified from the 2D unassembled representation along at least one crease between the selected and neighboring panels [see e.g.  figs. 6-7 and note that the neighboring panels in fig. 7 (above and below 603) are the ones having adjacent edges with the selected panel 603 in the 2D unassembled representation shown in fig. 4 and that they are attached in fig.7 along creases between the selected and neighboring panels]; or attaching the neighboring panels identified from the 3D assembled representation to at least one adjacent edge of the selected panels.
Van Bael does not explicitly teach that displaying is without including other panels of the object.
Van Bael, however, teaches different views that have different subsets of panels displayed with a selected panel [see e.g. fig. 7; compare also figs. 16 and 18]. Note that different sets of panels can be identified for different purposes.
Examiner notes that one of ordinary skill in the art before the effective filing date would find that the ability to include or exclude other panels of the object is an obvious design choice. One would be motivated to do that to declutter the view and focus on panels that are relevant to the particular design task. Additionally, Examiner notes that design choices that do not result in a difference in function or give unexpected results are no more than obvious variations. In re Rice, 341 F. 2d 309, 314 (CCPA 1965). See also MPEP 2144.

Regarding claim 22, the rejection of claim 1 is incorporated. Van Bael further teaches displaying at least two of the 3D assembled representation of the object, the 2D unassembled representation of the object, and the 2D flattened view on a display device [see [0055] indicating that the two views of figs. 4 and 5 showing the 2D unassembled representation and the 3D assembled representation can be shown simultaneously on two display screens or on two different windows of the same screen]. 

Regarding claim 24, the rejection of claim 1 is incorporated. Van Bael further teaches that the second arrangement of the 2D view comprises the selected panels arranged as being assembled and flattened and the neighboring panels attached to the selected panels along creases or along adjacent edges [again see e.g.  figs. 6-7 and note that the neighboring panels in fig. 7 (above and below 603) are the ones having adjacent edges with the selected panel 603 in the 2D unassembled representation shown in fig. 4 and that they are attached in fig.7 along creases between the selected and neighboring panels].
Van Bael does not explicitly teach that displaying is without including other panels of the object.
Van Bael, however, teaches different views that have different subsets of panels displayed with a selected panel [see e.g. fig. 7; compare also figs. 16 and 18]. Note that different sets of panels can be identified for different purposes.
Examiner notes that one of ordinary skill in the art before the effective filing date would find that the ability to include or exclude other panels of the object is an obvious design choice. One would be motivated to do that to declutter the view and focus on panels that are relevant to the particular design task. Additionally, Examiner notes that design choices that do not result in a difference in function or give unexpected results are no more than obvious variations. In re Rice, 341 F. 2d 309, 314 (CCPA 1965). See also MPEP 2144.

Regarding claim 25, the rejection of claim 1 is incorporated. Van Bael further teaches that the neighboring panels identified based on the 2D unassembled representation of the object comprise at least one panel sharing a crease with the selected panel [again see e.g.  figs. 6-7 and note that the neighboring panels in fig. 7 (above and below 603) are identified based on the 2D unassembled representation shown in fig. 4 and that they are attached in fig.7 along creases between the selected and neighboring panels].

Regarding claim 26, the rejection of claim 1 is incorporated. Walker I further teaches identifying neighboring panels that includes identifying at least one superior panel that is folded over another panel as neighboring a certain panel based on adjacency of the at least one superior panel to the certain panel in the 3D assembled representation [note the dependency folds that define order and overlap data among different facets as in [0043]-[0044]; especially note in [0044] that if facet A is dependent on facet, then facet A overlaps facet B (i.e. is superior to it) when the package (3D object) is assembled; see also in [0046] the dependence of facet 4 on facet 12 and note that F4 overlaps F12 when the 3D assembled equivalent of fig. 3 is assembled, which is turn promotes the adjacency of F11 and F4 on the 3D object].



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Van Bael in view of Walker I, as applied to claim 1 above, and further in view of Berger et al., US PGPUB 2005/0128211 A1 (hereinafter as Berger).

Regarding claim 11, the rejection of claim 1 is incorporated. Van Bael further teaches a loop of panels around the 3D assembled representation of the object [see e.g. figs 21-22 and note how there is a loop of panels in the 3D of fig. 21]. 
Van Bael/Walker I, however, does not teach enabling the 2D view to be scrolled infinitely across the loop of panels in a horizontal or vertical direction.

It would have been obvious to one of ordinary skill in the art having the teachings of Van Bael, Walker I, and Berger before the effective filing date of the claimed invention to apply Berger’s teaching of scrolling a 2D view infinitely across a surface to the 2D flattened view of Van Bael. (Note that utilizing the normal to the 2D equivalent of the box-shaped 3D representation would result in vertical or horizontal direction of dragging). The motivation for this obvious combination would be to allow interactive and intuitive adjustments of texture or pattern mapping to the 3D object [see e.g. Berger, abstract; [0047]; [0097]; and [0100]].


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Van Bael in view of Walker I, as applied to claim 18 above, and further in view of Mandel et al., US PGPUB 2013/0120770 A1 (hereinafter as Mandel).

Regarding claim 20, the rejection of claim 1 is incorporated. Van Bael/Walker I does not explicitly teach generating instructions to assemble the object from the unassembled state into the assembled state.
Mandel teaches generating instructions to assemble objects (see title, abstract, and figs. 1 and 6). Note the instruction to assemble in [0067]-[0068]. See also fig. 6 and [0069]. 
It would have been obvious to one of ordinary skill in the art having the teachings of Van Bael, Walker I, and Mandel before the effective filing date of the claimed invention to combine .


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Van Bael in view of Walker I, as applied to claim 1 above, and further in view of Walker et al., US PGPUB 2011/0054849 A1 (hereinafter as Walker II).

Regarding claim 23, the rejection of claim 1 is incorporated. Van Bael/Walker I does not explicitly teach that the first arrangement of the 2D unassembled representation of the object is a dieline of the object. Examiner notes that they both show arrangements that can be used as dielines but do not explicitly teach object dielines.
Walker teaches an arrangement of a 2D unassembled representation of an object that is a dieline of the object [see e.g. [0046] explicitly teaching die cutting the 2D flat representation generated; see also [0032] explicitly denoting a semantic structural design including “dielines”, “facets”, etc.
It would have been obvious to one of ordinary skill in the art having the teachings of Van Bael, Walker I, and Walker II before the effective filing date of the claimed invention to combine Walker II’s teachings of printing and die-cutting the 2D arrangements as dielines with Van Bael/Walker I’s visual modifying capabilities. The motivation for this obvious combination would be to provide a convenient and fast way of automatically generating package designs and 


Response to Arguments
Applicant's prior art arguments regarding independent claims 1, 13, and 18 in the Response to the Final Rejection (hereinafter the Response) have been fully considered. 

Examiner initially notes that the new grounds of rejection presented above rely on newly cited portions in Van Bael as well as a newly cited reference, Walker I.

Regarding amended independent claim 1, Applicant argues that Van Bael fails to disclose, teach, or suggest: (1) the “two-dimensional (2D) flattened view,” which corresponds to “a second arrangement of panels . . . having the selected panels assembled according to the 3D assembled representation and at least one of the neighboring panels oriented differently, in relation to at least one other neighboring panel,” (2) the claimed “option to display a two-dimensional (2D) flattened view,” apart from the 3D assembled representation and 2D unassembled representation, and (3) determining the second arrangement of panels that is “limited to the selected and neighboring panels and corresponding to the 2D flattened view.” [See bottom portion of p. 11 and discussion on pp. 12-15 of the Response]. 
Regarding these 3 features, Examiner respectfully notes in respective order that:  

(2) & (3) the teachings of Van Bael showing a variety of 2D views with different collections of panels, together in combination with a design choice which would have been obvious to one of ordinary skill in the art to make, would render these limitations obvious. Supporting motivations are also supported in the full rejection newly presented above.

Regarding amended independent claim 13, Applicant argues that Van Bael fails to disclose, teach, or suggest: (1) the “2D flattened view,” which corresponds to “a second arrangement of panels ... having the selected panels assembled according to the 3D representation of the object and at least one of the neighboring panels oriented differently, in relation to at least one other neighboring panel,” (2) the claimed option of having “a 2D flattened view,” and (3) a determined “second arrangement of panels . . . limited to the selected and identified neighboring panels and corresponding to a 2D flattened view,” [See middle portion of p. 16 and discussion on pp. 16-19 of the Response]. 
Regarding these 3 features, Examiner again respectfully notes in respective order that:  
(1) the newly presented rejection relies on a combination which an ordinary person of skill in the art would make using the teachings of Van Bael and Walker I for this particular feature, and thus, the presented arguments are now considered moot, 
(2) & (3) the teachings of Van Bael showing a variety of 2D views with different collections of panels, together in combination with a design choice which would have 

Regarding amended independent claim 18, Applicant argues that Van Bael fails to disclose, teach, or suggest: (1) the “2D flattened view,” which corresponds to “an arrangement which includes the selected panels assembled according to the 3D assembled representation and additional panels that neighbor the selected panels . . . and at least one of the additional panels oriented differently, in relation to at least one other additional panel” and (2) the claimed displaying a “2D flattened view,” apart from the 3D assembled representation and 2D unassembled representation and (3) displaying an arrangement that is limited to “the selected panels assembled according to the 3D assembled representation and additional panels that neighbor the selected panels,” and different from an arrangement of “a 2D unassembled representation of the object,” [See bottom portion of p. 20 and discussion on pp. 21-23 of the Response]. 
Again, regarding these 3 features, Examiner respectfully reiterates in respective order that:  
(1) the newly presented rejection relies on a combination which an ordinary person of skill in the art would make using the teachings of Van Bael and Walker I for this particular feature, and thus, the presented arguments are now considered moot, 
(2) & (3) the teachings of Van Bael showing a variety of 2D views with different collections of panels, together in combination with a design choice which would have been obvious to one of ordinary skill in the art to make, would render these limitations 

Applicant is respectfully reminded that, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, at 1316 (Fed. Cir. 2005). See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000); although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Finally, Examiner respectfully notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

Therefore, Examiner respectfully asserts that the combination of Van Bael and Walker I sufficiently teaches each limitation of each of the amended independent claims 1, 13, and 18.  Applicant is also referred to the complete rejections above for further details and motivation to combine. 
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20150346977 A1
METHOD AND APPARATUS FOR MANAGING MULTIPLE VIEWS FOR GRAPHICS DATA
Dubois; Chuck
US 20150331965 A1
CREATION OF VARIABLE CUT FILES FOR PACKAGE DESIGN
Eschbach; Reiner et al.
US 9654666 B1
Direct scan to package printing
Snowball; David
US 20050157342 A1
Method for designing two-dimensional graphics for use on three-dimensional cartons bearing such graphics
Bru, Franky
US 6003664 A
Foldable container having display portion acting as source indicia
Dolan; John W.
US 9007388 B1
Caching attributes of surfaces without global parameterizations
Cook; Robert L. et al.
US 6100893 A
Constructing solid models using implicit functions defining connectivity relationships among layers of an object to be modeled
Ensz; Mark T. et al.
US 20150314936 A1
PACKAGING ARTICLE AND METHOD
STACK, Jr.; Steven Michael
US 20140040319 A1
PACKAGE DEFINITION SYSTEM
Morgana; Stephen C. et al.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA S AYAD whose telephone number is (571)272-2743.  The examiner can normally be reached on Monday-Friday, 7:30 am - 4:30 pm. Alt, Friday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA S AYAD/Examiner, Art Unit 2145                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145